In order that this cause can be considered upon its merits, the motion to set aside the submission of November 28, 1918, to dismiss the appeal, will be granted, and submission of that date is set aside; a complete record having been filed in the cause, before said motion received consideration by this court.
The appeal is upon the record proper, without a bill of exceptions. The record shows an indictment in due and regular form, charging the defendant with the offense of murder in the second degree; it also shows a verdict of guilty by the jury finding the defendant guilty of manslaughter in the first degree, and also a judgment of the court in conformity with the finding of the jury. An examination of the record shows regular proceedings which are free from error, and nothing authorizing a reversal of the case. An affirmance of the judgment appealed from is therefore ordered.
Affirmed. *Page 689